                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Gary Lee Pullen,

       Plaintiff,

               v.                                         Case No. 1:16cv894

Correctional Officer Conschafsky, et al.,                 Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on October 11, 2018 (Doc. 91).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s Report

and Recommendation (Doc. 91) have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation (Doc. 91) of

the Magistrate Judge is hereby ADOPTED. Consistent with the recommendation by

the Magistrate Judge, the plaintiff’s Complaint against defendants Spears, Summers,

Lahr, and Seal is DISMISSED without for failure of service.

       IT IS SO ORDERED.


                                                      s/Michael R. Barrett
                                                  Michael R. Barrett
                                                  United States District Judge


                                              1
